Citation Nr: 0903447	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-00 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1949 to January 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Albuquerque, New Mexico, granting service connection for PTSD 
and assigning a 30 percent disability rating.  

This claim was previously remanded by the Board in March 2008 
so the veteran could be afforded his requested Travel Board 
hearing.  The veteran testified before the undersigned 
Veterans Law Judge at the RO in Albuquerque, New Mexico in 
December 2008.  A written transcript of that hearing was 
prepared and a copy has been incorporated into the record.  
As such, appellate review may now proceed.  


FINDINGS OF FACT

1.  Prior to December 7, 2006, the veteran's PTSD was 
manifested by depressed mood, anxiety, chronic sleep 
impairment, and panic attacks; it was not manifested by 
impaired speech, flattened affect, difficulty in 
understanding complex commands, memory impairment, impaired 
judgment, impaired thinking, or social impairment with 
reduced reliability.  

2.  As of December 7, 2006, the veteran's PTSD has been 
manifested by depressed mood, anxiety, chronic sleep 
impairment, panic attacks, suicidal ideation, and impairment 
of thought process; it has not been manifested by 
deficiencies in family relations, obsessive or ritualistic 
behavior, near-continuous panic or depression affecting the 
ability to function independently, spatial disorientation, 
neglect of personal hygiene, or an inability to maintain 
effective social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 30 percent for the veteran's service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Codes 9411 
(2008).  

2.  The criteria for a disability evaluation of 50 percent 
for the veteran's service-connected PTSD, since December 7, 
2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Codes 9411 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is required 
for these claims.  

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service medical records and VA treatment 
records, and in March 2005 and December 2006, he was afforded 
formal VA examinations.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

The General Rating Formula for Mental Disorders, including DC 
9411, at 38 C.F.R. § 4.130 provides the following ratings for 
psychiatric disabilities.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behaviour, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.  

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

Scores ranging from 41 to 50 illustrate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

Facts and Analysis

The veteran was originally granted service connection for 
PTSD in the currently appealed April 2005 rating decision, 
based in part on the fact that he was awarded a Combat 
Infantryman Badge and the report of a contemporaneous VA 
examination.  A disability rating of 30 percent was assigned 
per Diagnostic Code 9411, with an effective date of November 
10, 2004.  The veteran appealed this decision to the Board in 
January 2006, alleging that he was entitled to a higher 
initial disability rating.  Upon review of all of the 
evidence of record, the Board finds that the veteran is not 
entitled to an initial disability rating in excess of 30 
percent.  However the evidence does establish that the 
veteran is entitled to the next-higher disability rating of 
50 percent as of December 7, 2006.  

In January 2005, the veteran underwent a VA mental health 
assessment.  The VA psychiatrist noted that the veteran had 
been married to the same woman since he was 19 years old.  
The veteran reported avoiding socializing and crowds of 
people, and noted that he suffered from panic attacks and 
breaks into sweats.  The psychiatrist concluded that the 
veteran was well groomed.  The examiner also noted that the 
veteran exhibited appropriate behavior with good insight and 
judgment.  The veteran's speech was described as articulate, 
his mood and affect as positive with some depression and 
anxiety, and his thought process as linear and appropriate.  
A GAF score of 58 was assigned, which, as noted above, is 
illustrative of moderate symptoms or moderate difficulty in 
social situations.  

Subsequently, the veteran underwent a VA psychiatric 
examination in March 2005.  During this examination, the 
veteran reported having worked as an insurance agent for 
approximately 30 years after his separation from service.  
The veteran also indicated that he was a part owner of an 
insurance agency and he retired approximately 8 years prior 
to the date of examination.  The examiner noted that the 
veteran's retirement was not because of a mental disorder.  
He also reported being married to the same woman for the 
previous 53 years and having 3 sons with whom he was very 
close.  He also indicated that other than receiving 
medication over the previous 2 years, he had never received 
psychiatric counseling.  The veteran told the examiner that 
he experienced nightmares, and that his symptoms had improved 
over the years until the onset of the conflict in Iraq.  

The examiner described the veteran as being neatly groomed.  
His speech was described as normal.  The examiner concluded 
that the veteran was exhibiting a euthymic mood but an 
appropriate affect.  His thought process was logical and 
coherent, he was oriented in all spheres, and there was no 
evidence of hallucination.  His judgment was good and his 
insight was excellent.  The examiner concluded that the 
veteran had a history of good occupational achievement, and 
that he was able to maintain self-care, his role in the 
family, and leisurely pursuits.  The examiner noted that the 
veteran's prognosis for improvement was promising.  The 
veteran was diagnosed with chronic mild to moderate PTSD, and 
a GAF score of 59 was assigned which is again illustrative of 
moderate symptoms or moderate difficulty in social 
situations.  The examiner concluded that the veteran 
exhibited mild impairment in social functioning.  However, 
the examiner noted that the veteran was unsocial prior to 
serving in the military.  

Another VA psychiatric examination was accomplished in 
December 2006.  The veteran again reported being married for 
more than 50 years with 3 sons.  The veteran said that his 
symptoms had continued to deteriorate since the start of the 
Iraq war, and he described his sleep as "extremely 
disturbed."  The veteran also reported having suicidal 
ideations, but he said he had never acted on these thoughts.  

Upon examination, the VA psychiatrist determined that the 
veteran could handle self-care and function in his role as 
head of the family.  The veteran was noted to be neat and 
clean.  He was also described as oriented, with no memory 
impairment or obsessive or ritualistic behavior.  The 
examiner noted some impairment of thought process, however.  
The veteran's mood was determined to be depressed, and the 
examiner noted that this was worsened since one of his sons 
was now serving in Iraq.  A GAF score of 45 was assigned, 
which is illustrative of serious symptoms or serious social 
impairment.  The examiner noted that the veteran's prognosis 
for improvement was fair after the war in Iraq.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2008.  He 
testified that he experienced recurring nightmares.  The 
veteran also testified that in addition to the Combat 
Infantryman Badge referenced in the April 2005 rating 
decision, he had received the Bronze Star.  This is supported 
by the documentation of record.  He also reported staying 
away from crowds.  He also testified that he had very few 
friends 

VA also received a letter from the veteran's wife in October 
2006.  According to this letter, the veteran has had 
nightmares since returning from Korea in 1951.  His wife 
explained how these nightmares improved over time, but have 
become increasingly worse since the events of September 11, 
2001 and the conflict in Iraq.  

The Board has considered all of the evidence outlined above.  
The evidence in its entirety suggests that the veteran is not 
entitled to an initial disability rating in excess of 30 
percent.  The evidence does indicate that the veteran is 
entitled to the next-higher disability rating of 50 percent, 
however, as of December 7, 2006.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The next-higher disability evaluation of 50 percent is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.  

Prior to the December 7, 2006 VA psychiatric examination, 
there was no medical or lay evidence of record suggesting 
that the veteran had a flattened affect, impairment of 
speech, or disturbances of motivation.  Further, the medical 
evidence of record established that the veteran did not 
suffer from impaired memory or impaired judgment.  Also, 
according to the March 2005 VA examination, the veteran only 
had a mild impairment in social functioning.  The veteran had 
been married to the same woman for over 50 years and had a 
good relationship with his children and grandchildren.  This 
evidence indicates that the veteran was quite capable of 
maintaining effective social relationships.  

The above evidence establishes that the veteran is not 
entitled to an initial disability evaluation in excess of 30 
percent.  The veteran failed to meet the criteria for the 
next-higher 50 percent disability evaluation at this time.  
Sleep impairment, social impairment, depressed mood, and 
occasional panic attacks are indicative of a 30 percent 
disability evaluation.  Also, the veteran was assigned a GAF 
score of 59 in his March 2005 VA examination, which 
represents moderate social and occupational impairment.  
Therefore, the Board concludes that prior to December 7, 
2006, the evidence indicated that the veteran's PTSD was no 
more than 30 percent disabling.  

The evidence establishes that the veteran's symptomatology 
worsened as of December 7, 2006.  According to this 
examination, the veteran reported having had suicidal 
ideations.  Also, the VA psychiatrist noted that the veteran 
was experiencing some impairment in thought process at this 
time.  Impaired abstract thinking is a criterion warranting a 
50 percent disability evaluation.  The December 2006 VA 
examiner also assigned a significantly lower GAF score of 45, 
which is illustrative of serious symptoms.  Also, according 
to the veteran's December 2008 hearing testimony, the veteran 
had difficulty in establishing effective social 
relationships, as he had very few friends at this time.  
Based on this evidence, the Board finds that the veteran's 
overall disability picture is better represented by a 50 
percent disability evaluation as of December 7, 2006.  

The Board finds that at no time since the grant of service 
connection has the veteran been entitled to the next-higher 
disability evaluation of 70 percent, however, which 
contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work like setting), and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The medical evidence of record consistently establishes that 
the veteran is fully oriented with normal speech.  Further, 
he has always been described as neatly dressed and groomed, 
suggesting that there has been no neglect of personal 
appearance.  The evidence also establishes that the veteran 
does not have obsessive or ritualistic behavior or an 
impaired ability to function independently.  Also, the 
evidence establishes that the veteran still enjoys leisurely 
pursuits, such as fishing and hunting.  It also establishes 
that the veteran is functional in his role as head of the 
family.  This tends to suggest that the veteran does not 
exhibit deficiencies in family relations, judgment or 
thinking.  

The Board recognizes that the veteran has testified that he 
has experienced some suicidal thoughts.  However, while this 
is a criterion for a 70 percent disability rating, such a 
rating is meant to compensate a veteran who is incapable of 
maintaining effective relationships.  As the veteran has been 
married to the same woman for over 50 years and has 
maintained a close relationship with his 3 sons, it is clear 
that the veteran is capable of maintaining effective 
relationships.  Therefore, the Board finds that it would be 
inappropriate to characterize the veteran's PTSD as 70 
percent disabling at any time during the pendency of this 
claim.  

As a final matter, VA received statements from the veteran in 
July 2005 and January 2006, suggesting that the veteran 
believed that his 30 percent disability rating was in error 
because the RO only considered his Combat Infantryman Badge 
when assigning this rating.  However, the veteran's awards 
were only considered for the original grant of service 
connection.  If the evidence establishes that the veteran 
engaged in combat with the enemy, there is a presumption that 
the in-service events described by the veteran did in fact 
occur.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).  Therefore, service connection was granted for PTSD 
due to the veteran's awards establishing combat.  

When determining the disability rating to be assigned, 
however, VA is to consider the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Therefore, VA is to 
consider the current impairment caused by the veteran's 
service-connected PTSD.  While VA has considered the 
veteran's impressive compilation of service awards, they do 
not impact the present disability rating to be assigned to 
the veteran.  The RO was not ignoring the veteran's numerous 
accomplishments in its earlier decision - it was simply that 
the Combat Infantryman Badge, in and of itself, was 
sufficient to afford the veteran the above described 
presumption.  

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether the application of staged 
ratings.  Having considered the language of the Court in the 
case of Fenderson v. West, the Board has applied staged 
ratings in this case.  See 12 Vet. App. 119 (1999).  The 
evidence establishes that the veteran is not entitled to an 
initial disability rating in excess of 30 percent, but is 
entitled to a disability rating of 50 percent as of December 
7, 2006.  


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for service-connected PTSD is denied.  

Entitlement to a disability rating of 50 percent as of 
December 7, 2006 is granted.  


____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


